Name: 93/473/EEC: Commission Decision of 28 July 1993 amending Decision 92/590/EEC on a multiannual guidance programme for the fishing fleet of the Netherlands for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1993-09-02

 Avis juridique important|31993D047393/473/EEC: Commission Decision of 28 July 1993 amending Decision 92/590/EEC on a multiannual guidance programme for the fishing fleet of the Netherlands for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the Dutch text is authentic) Official Journal L 223 , 02/09/1993 P. 0025 - 0026COMMISSION DECISION of 28 July 1993 amending Decision 92/590/EEC on a multiannual guidance programme for the fishing fleet of the Netherlands for the period 1993 to 1996 pursuant to Council Regulation (EEC) No 4028/86 (Only the Dutch text is authentic)(93/473/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), as last amended by Regulation (EEC) No 3946/92 (2), and in particular Articles 4 and 5 (2) thereof, Whereas Commission Decision 92/590/EEC (3) states that the results achieved by the limitation of the number of days at sea during the period 1987 to 1991 have to be taken into account for the calculation of the objectives for 31 December 1996; Whereas the Commission has examined the results achieved by the limitation of the days at sea for the cutter fleet of the Netherlands (excluding the vessels fishing for molluscs/crustaceans) for the period 1987 to 1991; Whereas the results of this examination indicate that the objective for 31 December 1991 and consequently the objectives for 31 December 1996 have to be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The table in the Annex to Decision 92/590/EEC is hereby replaced by the Annex hereto. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 28 July 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 401, 31. 12. 1992, p. 1. (3) OJ No L 401, 31. 12. 1992, p. 15. ANNEX /* Tables: see OJ */ (1) Under Article 4 of Council Regulation (EEC) No 2930/86 tonnage will be measured as gross tonnage for all vessels by 18 July 1994 at the latest. (2) Figures based on a mixture of GT (103 135 tonnes) and GRT (37 325 tonnes). (3) The global objectives in tonnage for 1991 and consequently the global objectives for 1996 will be determined by 31 December 1994 at the latest on the basis of available historic data. (4) Pursuant the provisions of the Dutch Multiannual Guidance Programme for the period 1987 to 1991, the results achieved by the limitation of the number of days at sea were calculated to be equivalent to 8,2 % of the capacity at 1 January 1992. The objectives for 1996 for the cutter fleet have been adjusted accordingly. (5) Vessels in this segment were not included in the previous programme and are therefore excluded from the calculations for the objectives for 31 December 1996 for the other segments. (6) This capacity is regulated via fishing plans.'